Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previous rejection has been withdrawn due to error in the rejection and a new non-final rejection has been proposed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacSween ,US3888049 in view of Page, US20140213160.
Regarding claim 1, MacSween discloses a mast extending between a first end and a second end (mast 22 , Fig 1); a fixture portion mounted to the mast (Fig 1),
    PNG
    media_image1.png
    724
    1145
    media_image1.png
    Greyscale
the fixture portion including a work supporting surface extending in a first plane (work supporting surface 46, Fig 1) and  a jig portion pivotally mounted to the mast (Fig 1),
    PNG
    media_image2.png
    683
    1403
    media_image2.png
    Greyscale
the jig portion comprising : an arm with a plurality of links interconnected to one another (arm with links 118 and 104, Figs 1-3), the arm including at least a first link and a second link moveable relative to one another (Links 118 and 104 , Figs 1-3), the first link extending between a first end and a second end (first link having a first and second end, Fig 1) , the first end of the first link pivotally connected to the mast with a first pin(at first pin 102 , Fig 1), the first pin defining an arm pivot axis (axis of pin 102, Fig 1), the first end of the first link rectilinearly fixed relative to the mast at the first pin (Fig 1), the first link and the second link interconnected whereby the second link is prevented from rotating in any plane that contains the arm pivot axis (Fig 1),
    PNG
    media_image3.png
    665
    1165
    media_image3.png
    Greyscale
 and a tool seat disposed on the second link,  the grinding wheel connected to the second link during the sharpening operation through the tool seat.  (tool 92 , Fig 1)
However, MacSween does not explicitly disclose fixture portion configured to receive the mower blade, a back surface of the mower blade resting on the work supporting surface during the sharpening operation of the cutting edge of the mower blade exposed on a front surface of the mower blade.
Page teaches a fixture portion 54  which capable of receiving a mower blade while exposing a front surface of the mower blade. (Figs 1 and 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the fixing portion  disclosed by MacSween to have further incorporated a fixing portion configured to receive the mower blade and a back surface of the mower blade resting on the work supporting surface during the sharpening operation of the cutting edge of the mower blade exposed on a front surface of the mower blade as taught by Page in order to provide sufficient support for accommodating and proper fixing a workpiece by switching on clamping mechanism with another.
Regarding claim 2,  MacSween in view of Page discloses each and every limitation set forth in claim 1. Furthermore, MacSween in view of Page discloses the first link and the second link are further defined as interconnected for one of relative pivoting movement and telescoping rectilinear movement. (operation of the device disclosed by MacSween in view of Page)
Regarding claim 3,  MacSween in view of Page discloses each and every limitation set forth in claim 2. Furthermore, MacSween discloses the first link is pivotally connected to the second link with a second pin (pin 108, Fig 3), the second pin defining a link pivot axis (axis defined by pin 108, Fig 1), the arm pivot axis and the link pivot axis parallel to one another.  (Fig 2)
Regarding claim 4, MacSween in view of Page discloses each and every limitation set forth in claim 1. However, MacSween in view of Page does not explicitly disclose the first link and the second link are further defined as having different lengths.
It would have been an obvious matter of design choice to have incorporated a first link and a second link defined as having different lengths, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art since such modification would enable desired range of movement with respect to the workpiece.
Regarding claim 5,  MacSween in view of Page discloses each and every limitation set forth in claim 1. Furthermore, MacSween discloses the arm pivot axis is coplanar with a vector normal to the first plane . (Fig  1 wherein the arm pivot axis is capable of becoming coplanar with a vector normal to the first plane by way of rotating portion 94 with respect to the mast)
Regarding claim 20,    MacSween in view of Page discloses each and every limitation set forth in claim 1. Furthermore, MacSween discloses the mast is further defined as a unitary and integarally formed.  (Fig 1)
Response to Arguments
Applicant’s arguments, see pages 7-12, filed 10/26/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of MacSween in view of Page.
Allowable Subject Matter
Claims 6-19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  During the prosecution of the claimed invention the limitations “the tool seat further comprises: a second pin pivotally engaged with the second link, the second pin defining a pitch axis about which the grinding wheel can pivot during the sharpening operation, the pitch axis and the arm pivot axis parallel to one another”, “the second link and the tool seat are engaged with one another such that at least a first portion of the tool seat is moveable in a first rectilinear direction that includes at least a first orthogonal component that is parallel to the arm pivot axis and passes through the second link, the tool seat further comprising a second portion fixed with the first portion during movement the first rectilinear direction, the second portion extending farther than the first portion in a direction normal to the first rectilinear direction, the second portion extending farther than the first portion in a direction normal to the first rectilinear direction, movement of the first portion and the second portion in the first rectilinear direction limited by a hard stop defined when the second portion directly or indirectly contacts the second link, and the first portion and the second portion are unrestrained in movement in a second rectilinear direction that is opposite to the first rectilinear direction such that the first portion and the second portion are freely separable from the second link”, “ the fixture portion is further defined as pivotally mounted to the mast with a third pin, the third pin defining a fixture pivot axis” and “wherein the arm  and the tool seat are engaged with one another such that at least a first portion of the tool seat is moveable in a first rectilinear direction that includes at least a first orthogonal component that is parallel to the arm pivot axis and passes through the arm, the tool seat further comprising a second portion fixed with the first portion during movement the first rectilinear direction,  the second portion extending farther than the first portion in a direction normal to the first rectilinear direction, movement of the first portion and the second portion in the first rectilinear direction limited by a hard stop defined when the second portion directly or indirectly contacts the arm, and the first portion and the second portion are unrestrained in movement in a second rectilinear direction that is opposite to the first rectilinear direction such that the first portion and the second portion are freely separable from the arm in the second rectilinear direction” fails to render the claimed invention obvious or anticipated. For instance, US20140213160 discloses a grinding apparatus 49 having a plurality of pivot points and a workpiece holding portion 54 however ‘3160 does not disclose “the tool seat further comprises: a second pin pivotally engaged with the second link, the second pin defining a pitch axis about which the grinding wheel can pivot during the sharpening operation, the pitch axis and the arm pivot axis parallel to one another”, “the second link and the tool seat are engaged with one another such that at least a first portion of the tool seat is moveable in a first rectilinear direction that includes at least a first orthogonal component that is parallel to the arm pivot axis and passes through the second link, the tool seat further comprising a second portion fixed with the first portion during movement the first rectilinear direction, the second portion extending farther than the first portion in a direction normal to the first rectilinear direction, the second portion extending farther than the first portion in a direction normal to the first rectilinear direction, movement of the first portion and the second portion in the first rectilinear direction limited by a hard stop defined when the second portion directly or indirectly contacts the second link, and the first portion and the second portion are unrestrained in movement in a second rectilinear direction that is opposite to the first rectilinear direction such that the first portion and the second portion are freely separable from the second link”, “ the fixture portion is further defined as pivotally mounted to the mast with a third pin, the third pin defining a fixture pivot axis” and “wherein the arm  and the tool seat are engaged with one another such that at least a first portion of the tool seat is moveable in a first rectilinear direction that includes at least a first orthogonal component that is parallel to the arm pivot axis and passes through the arm, the tool seat further comprising a second portion fixed with the first portion during movement the first rectilinear direction,  the second portion extending farther than the first portion in a direction normal to the first rectilinear direction, movement of the first portion and the second portion in the first rectilinear direction limited by a hard stop defined when the second portion directly or indirectly contacts the arm, and the first portion and the second portion are unrestrained in movement in a second rectilinear direction that is opposite to the first rectilinear direction such that the first portion and the second portion are freely separable from the arm in the second rectilinear direction”. Further search and consideration have failed to result in possible prior art which would render the claimed invention obvious or anticipated. Therefore, claim limitations of claims 6-19 and 21 have been considered as containing allowable subject matter if rewritten in independent form. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723